— In an action to recover damages, inter alia,
for personal injuries predicated upon medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Orange County (Isseks, J.), dated December 3, 1984, which granted defendants’ motion to quash a notice for discovery.
Order affirmed, with costs to respondent St. Francis Hospital of Port Jervis.
Discovery of the material requested is prohibited under Education Law § 6527 (see, Larsson v Mithallal, 72 AD2d 806; Kiefer v Mather Mem. Hosp., 93 AD2d 856). Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.